Without engaging in any additional rehearsal of the facts which have been recited in the previous opinion of the court, to the mind of the writer, the appellant's motion for rehearing presents no adequate ground upon which a reversal of the judgment should be ordered. We are therefore constrained to adhere to the statement of the case and the legal conclusion set forth in the judgment of the court rendered June 26, 1929, and to overrule the appellant's motion for rehearing.
Overruled.
HAWKINS, J., absent.